TURNAGE, Judge.
Blondell Boyd brought suit against Boone Management, Inc. and Tiger Towers, Inc., *260on two counts. The first count was for forcible entry and detainer, and the second count was for wrongful eviction. Boone and Tiger Towers filed an answer and a counterclaim claiming that Boyd owed rent.
After a hearing, the court entered judgment in favor of Boyd on Count II of her petition. The judgment made no disposition of Count I of the petition or of the counterclaim.
The right of appeal is purely statutory and a judgment is generally not final and appealable when it does not dispose of all parties and all issues. Haarmann v. Davis, 620 S.W.2d 39, 40[1, 2] (Mo.App.1981). Here the judgment did not dispose of one of the counts of the petition or of the counterclaim. For this reason, it does not constitute a final judgment.
This appeal is dismissed, and this cause is remanded with directions to enter a final judgment which will dispose of all parties and all issues. In the event that an appeal is taken from that judgment, the record on appeal and the briefs now on file may be refiled together with such supplements to the record on appeal and to the briefs as the parties may desire to file. New Style Homes, Inc. v. Fletcher, 600 S.W.2d 634, 636 (Mo.App.1980).
All concur.